Case 1:19-cV-02142-RI\/|B-BCI\/| Document 31 Filed 03/19/19 Pagp 1 of 1

- E - il 900 Third Avenue New York, NY 10022-4775
Tannenbaum He|pern Teli (212) 508-6700 l FaX: (212) 371-1084
Syracuse & Hirschtritt ap WWW'thSh'C°m ' @THSHLAW

Pau| D. Sarkozi
Direct Dial: (212) 508-7524
E-mail; sarkozi@thsh.com

Via ECF and Hand Delivery s

l\/larch 19, 2019

Honorable Richard M. Berman
United States District Judge
United States Courthouse

500 Pearl Street

New Yorl<, New York 10007

Re: Lek Securities Corporation et al v. Louis et al
Case 1:19-cv-02142-Rl\/1B-BC1\/1

Dear Judge Berman:

The parties have been able to schedule a mediation with Magistrate Judge Moses on
March 25, 2019 from 9 am to 12 noon. Due to the Magistrate Judge's limited availability (even
though she Was incredibly flexible, including offering the parties time on Saturdays), due to
various scheduling conflicts, this Was the earliest date the parties Were able to schedule. ln light
of these developments, the parties jointly request that the Court adjourn the Status Conference,
currently scheduled for March 21 at 2:00 pm, until the afternoon of March 28, 2019, if that time
Works for the Court. The Defendants have agreed to extend the temporary restraining order until
the proposed rescheduled Status Conference.

Respectfu s

Paul D. Sarkozi

  

cc: (Via Email and ECF)
Howard Schiffman, Esq.
Robert Landy, Esq.
Brian S. Cousin, Esq.

